Case 1:20-cr-00143-TSE Document 174-7 Filed 12/23/20 Page 1 of 3 PageID# 2979




                       Exhibit 9
Case 1:20-cr-00143-TSE Document 174-7 Filed 12/23/20 Page 2 of 3 PageID# 2980
   Case 1:20-cr-00143-TSE Document 174-7 Filed 12/23/20 Page 3 of 3 PageID# 2981


this case. These materials include a report from the FLA that                                       and that
the FBI received on or around October 25, 2019, as well as four non-contraband screen shots of that Tor site
taken by law enforcement.

Please let me know if you have any trouble accessing the shared drive or these materials. I will prepare a
Bates-stamped producVon of these materials to provide to you shortly.

Thanks,
Bill
_________________________________________
William Clayman
Special Assistant U.S. Akorney (LT)
Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314
Tel: (703) 299-3744
william.g.clayman@usdoj.gov




                                                                                                             Page 2 of 2
